Citation Nr: 1757345	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include other specified depressive disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

The Veteran represented by:	Matthew I. Wilcut, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1952 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that while the Nashville, Tennessee RO issued the rating decision on appeal, the Winston Salem, North Carolina RO has jurisdiction over the claim.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.  

The RO adjudicated the Veteran's psychiatric disability claim as service connection for other specified depressive disorder (claimed as PTSD).  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for one type of psychiatric disability, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The Board will address whether service connection is warranted for an acquired psychiatric disability, however diagnosed.  The issue has been recharacterized accordingly, as noted on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board finds that additional development is required before it can proceed with final adjudication of the Veteran's claim.  During the May 2017 hearing, the Veteran testified that during his service in Korea, he experienced the following stressors: (1) a plane crash in Suwon, during which a pilot named P.R. crashed shortly after takeoff and bombs on his aircraft released causing fear of explosion; (2) air raids in Kimpo and Suwon; and (3) while being treated for an injury to his hand in Seoul in June 1953, the Veteran saw a badly injured Korean soldier die, and an American soldier who had hurt his legs.  In addition, in a November 2016 statement, the Veteran indicated that while serving overseas, he saw young orphans in the streets and witnessed people who had half of their bodies blown off and dying beside him.  The record does not reflect that VA has attempted to confirm these stressors.  Therefore, the Board will remand to seek confirmation.

In addition, the Board notes that at the hearing the Veteran indicated that he is receiving ongoing private treatment for his psychiatric disability.  The Board will remand to obtain these treatment records.

Finally, the Board will remand for a new examination.  The Veteran was afforded a VA examination in December 2014, at which he was diagnosed with unspecified anxiety disorder.  Since this examination, the Veteran has submitted private treatment records which contain a diagnosis of PTSD.  However, a September 2016 private treatment record indicates that anxiety is "not an issue."  The Board will remand for clarification of the Veteran's psychiatric disability and to determine if it confirms to the DSM-5 criteria.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain all releases needed to obtain relevant outstanding private treatment records and then secure all identified records.  In addition, contact the Veteran and obtain any necessary clarification regarding his claimed in-service stressors, to include any needed dates and locations of the described stressors.

2.  After completion of the above development, prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate entity, to provide any available information which might corroborate the in-service stressors identified by the Veteran.

3.  After completion of the above developments, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any present Axis I psychiatric disorders utilizing the DSM-5 diagnostic criteria.  The examiner should review the claim file in conjunction with the examination, including this remand, and note review in any subsequent report.  The examiner should be advised of the Veteran's alleged in-service PTSD stressor(s), and if such stressors have been independently verified.

(a)  Based on the examination and review of the record, the examiner should provide a diagnosis of all Axis I psychiatric disorders currently present or that have been present since the Veteran filed his current claim for service connection in September 2014.

(b)  If a diagnosis of PTSD is made, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD resulted from an alleged verified in-service stressor(s). 

(c)  If a diagnosis of PTSD is not warranted, then the examiner should provide a detailed explanation of what criterion or criteria for a diagnosis under the DSM-5 is not present to support a diagnosis of PTSD.

(d)  If an Axis I diagnosis other than PTSD is rendered, the examiner should provide an opinion, as to each, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such diagnosed psychiatric disorder either had its onset during or is related to the Veteran's active military service (i.e., related to an injury or disease incurred or aggravated during a period of active duty).

The examiner must provide a thorough explanation for all opinions rendered.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




